 ARIZONA PUBLIC SERVICE COMPANYArizona Public Service CompanyandInternational Broth-erhood of ElectricalWorkers, Local Union No 387,PetitionerCase 28-RC-1944May 18, 1970DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING,BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Jordan Ziprin Followingthe hearing and pursuant to Section 102 67 of the Nation-alLabor Relations Board Rules and Regulations, Series8,as amended, the Regional Director for Region 28transferred this case to the Board for decision There-after, the Employer and the Petitioner filed briefs whichhave been duly consideredThe Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error They are hereby affirmedUpon the entire record in this case, the Board finds1The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein2The Petitioner is a labor organization claiming torepresent certain employees of the Employer3A question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act4The Employer is a public utility engaged in thegeneration and distribution of electric power to allkinds of consumers in Arizona, maintaining its owngenerating plants, substations,transmission lines, andoffices throughout the State for this purpose It alsodistributes gas and maintains distribution lines in connec-tion with that activity The Petitioner represents about1,120 of the Employer's 2,650 employees in a unit com-prised principally of production and maintenance em-ployees working in the Employer's electrical systemThe petitioner seeks a separate unit of about 18 per-sons employed in two classifications, System LoadSupervisors (SLSs) and Assistant System Load Supervisors (ASLSs) Petitioner contends that individuals inthese classifications are production and maintenanceemployees with a close and unique community of inter-ests sufficient to warrant their establishment as anappropriate separate bargaining unit The Employer con-tends that both the SLSs and the ASLSs are "supervi-sors" within the meaning of the Act, principally becausethey assign work to and responsibly direct field employ-eesHowever, in the event that the SLSs and ASLSsare found not to meet the statutory definition of supervi-sor, the Employer contends that individuals in thedisputed classifications should then be considered pro-duction and maintenance employees who should be in-cluded in the overall unit of such employees alreadyrepresented by Petitioner505Petitioner was first recognized in a bargaining agree-ment as the representative of production and mainte-nance employees of the Employer in 1945, at whichtime the Employer operated a small radial electric systemserving principally the Phoenix and Buckeye areas ofArizonaThatagreement,and later onesup to 1949,listed "Load Dispatcher" and "Metro Dispatcher" asclassifications within the unit represented by PetitionerThe latter classification still exists, and employees init perform some but not all functions of SLSs, as herein-after described, but service only metropolitan areas anddeal with lower voltage lines In 1949,the parties mutual-ly agreed to delete the "Load Dispatcher" classificationfrom their bargaining agreement The name of the "LoadDispatcher" classification was changed to "System LoadSupervisor" by the Employer Testifying from notestaken at the 1949 negotiations, Vice President Woodsstates that such action was taken because the Employer'ssystem was expanding,' and in the Employer's viewthe Load Dispatchers had assumed increased responsibil-itieswhich qualified them as supervisors within themeaning of the Act Growth of the Employer's systemalso led to the establishment of a new classification,"Assistant System Load Supervisor, "in 1951, the partiesagreeing that the new classification should be outsideof the production and maintenance unit representedby PetitionerEight SLSs and five ASLSs work in the Employer'smain office at Phoenix and are responsible for variousaspects of the operation of most of the Employer'sutility system, using advanced metering and switchingequipment, power control consoles, and a computerizedelectrical power dispatch system known as AutomaticDigital Dispatch and Processing System (ADDAPS) OneSLS and four ASLSs are employed at Employer's Flags-taff office where their duties pertain to operation ofthe northern part of the Employer's utility in ArizonaASLSs at Flagstaff perform the same duties as theSLS at that location, functioning as part of a full 24-hour three-shift operation They do not utilize ADDAPS,the computerized dispatch system, which is located onlyat Phoenixand isoperated by the ASLSs there SLSsand ASLSs are organizationally in the Employer's Sys-tem Load Dispatch Office They work under the authorityofMrWade, Supervisor of Load Dispatching, andhis assistant, Senior System Load Supervisor HannamanWade is in turn responsible to the Employer's managerof system electric operations The pay range for SLSsisfrom $844 to $1,113 per month, and for ASLSsfrom $716 to $933 per month Beginning salaries ofSLSs and ASLSs are thus comparable to the highestpaid classifications of productidn and maintenanceemployees represented by Petitioner, such as districtserviceman, $4 771 per hour ($827 per month), and opera-tions serviceman-metropolitan, $4 861 per hour ($842 50permonth)SLSs and ASLSs are required to havea high school education to qualify for their positions,aswell as some experience in utility operations and'The Employerselectrical system now serves 11 of 14 countiesinArizona and also has transmission ties with utilities inUtah andCalifnrma182 NLRB No 72 506DECISIONSOF NATIONALLABOR RELATIONS BOARDadaptability to technical training. While 2 years of collegetrainingispreferred for SLS and ASLS positions, thethree SLSs who testified at the hearing have had nosuch training and have advanced to their positions fromless skilled ones in the production and maintenanceunit represented by Petitioner, such as groundman andtruckdriver.Aided by advance nourly estimates of the electricaldemand of consumers made by the Employer's schedul-ing department, the principal function of the ASLSsatPhoenix is to monitor and maintain an adequatesupply of power in the Employer's utility system.Because the demand factor depends on such variableconditions as season, weather, and emergencies, thedemand for power may vary from advance estimates.ASLSs determine the actual demand, and regulate thepower in the system by ordering generating capacitytaken on or off the line, either by use of remote controlswitches or by using communications equipment to con-tact generating plant personnel (ordinarily shift supervi-sors).Energy in the system can also be increased ordecreased by purchasing it from, or selling it to, otherutilitiesby any of three different methods. However,the cost factor in such sales is determined by computer,and, while the ASLS has the authority to buy or sellenergy, the manner in which he does so in each caseis fairly well dictated by such immediate circumstancesas the urgency of the need for the power and its availabili-ty.ASLSs alsoreceive regular on-the-job training forSLS positions, being the chief source of such personnelfor the Employer. Such training lasts about 3 yearsand is given during peak periods and while SLSs areon vacation or leave.SLSs in both Phoenix and Flagstaff, and also ASLSsat the latter location, have the duty of keeping theEmployer's entire electrical system functioning, fromits generating sources to its substations,where the energyis reduced in voltage for distribution to customers. Theyhave at their disposal telephone and radio communicationequipment, metering dials which show the amount ofpower flowing through various parts of the system,remote control switches with which they can energize,deenergize, or test separate circuits, and a power systemmap which indicates the condition of each switch asopen, closed, or subject to special procedures suchas "clearance." SLSs monitor the system using theaforementioned facilities to detect any threatened poweroverload or insufficiency,, or any signs of trouble ordisruption caused by unanticipated peak or emergencyconditions.In the' event of a problem, they allocate and identifyits source by testing and switching procedures whichutilize the remote control switches and communicationsdevices, and they initiate whatever corrective actionis necessary to energize or deenergize electrical circuitsas conditions require. Normally, SLSs (and ASLSs func-tioning as such) dispatch crews of servicemen to troublespots by orders issued to station managers or foremen,although in remote areas or in emergency situationstheremay also be direct contact with crewmembers.Where power circuits are affected by conditions arisingto increase or decrease power generation by puttingunits on or off particular lines. This is ordinarily doneby contacting station managers or foremen at such plants.SLSs also plan and schedule when power stations shallbe in or out of service where preplanned repair workis involved, and are the final authority on the issuanceof holds and clearances which protect the lives of service-men by deenergizing appropriate sections of the powersystem. It appears that a substantial amount of theSLS's time is devoted to watching meters, making entriesin logs, and operating remote control devices.The Employer concedes that the SLSs and ASLSslack most of the ordinary indicia of a "supervisory,"as that term is defined by Section 2(l1) of the Act,but contends nevertheless that individuals in both classi-fications do assign work and responsibly direct otheremployees, and by virtue of such activities qualify assupervisors under Section 2(11).On the present record we find no merit in the Employ-er's position.There is, of course, no question thatSLSs and ASLSs, both in Phoenix and Flagstaff, performimportant functions in terms of the responsibilitiesimposed upon them and the conceivable implicationsof their actions.Here,as in a number of earlier cases,the functioning of the Employer's utility system andthe safety of its operating and maintenance employeesoften depends on the good judgment, accuracy, andskill of the SLSs and ASLS. A preponderance of theevidence in the present case, however, discloses thatSLSs and ASLSs, in directing field functions, normallytransmit their instructions to managers of area officesor generating stations, or to shift supervisors, construc-tion superintendents, or crew foremen, who in turnprovide specific local supervision to field employeesperforming the requisite tasks. Direct contacts with fieldemployees by SLSs and ASLs appear to be limitedand almost always by telephone, and even then oftenoccur only after the field employees have been orderedby their immediate supervisors to communicate withthe SLSs or ASLSs in order to clarifygeneral directionsalready received from them. Furthermore, orders givendirectly to field employees by SLSs or ASLSs are normal-ly in the form of routine directives to perform certainknown mechanical functions.The Employer's utility has undergone rapid expansionnecessitating a division of the work load formerly per-formed by its "load dispatchers," such duties now beingperformed in part by "system load supervisors" andin part by "assistant system load supervisors." Theduties of employees in the classifications in question,of course, determine whether they qualify as supervisorsunder Section 2(11), and not the terminology appliedto them by the Employer. It appears from the recordthat the duties of SLSs and ASLSs are, in their basiccontent, substantially the same as those of the loaddispatchers whose status we considered in theConnecti-cut Light and Power Companycase2 (and earlier casescited therein), and found to be ordinary productionemployees, not supervisors within the meaning of theon their shifts, SLSs may also directgeneratingplantsRThe ConnecticutLightand PowerCompany, 121 NLRB 768, 770 ARIZONA PUBLIC SERVICE COMPANY507Act Thus, such orders regarding the handling of poweras are here transmitted by SLSs and ASLSs directlyto field employees relate primarily to such regularmechanical operations as opening and closing switchesAlso, as in past cases involving load dispatchers, thefield employees here who have contact with the SLSsand ASLSs actually receive their principal directionfrom immediate supervisors who implement substantiveorders issued by the SLSs and ASLSsThe question remains whether SLSs and ASLSsshould be represented in a separate unit, as Petitionerrequests, or as part of the production and maintenanceemployees unit already represented by Petitioner, asthe Employer maintains Employees in both classifica-tions have separate skills from those exercised by otherunit employees, yet their duties are integrated, throughintermediate personnel, with those of the field employeesof the Employer SLSs and ASLSs serve, albeit ina more vital capacity, much the same purposes as anymember of the presently represented unit In the abovecircumstances, we believe that the system load supervi-sors and the assistant system load supervisors shouldbe represented, if at all, as a part of the existing unitof production and maintenance employees 3 However,as they are presently excluded from that unit, we believethat they should not now be included without beinggiven an opportunity, by a self-determination election,to express their desire to be included, or to remainunrepresentedAccordingly, we shall direct an electionin the following voting groupAll system load supervisors an3 assistant system loadsupervisors employed in the Employer's System LoadDispatching Department, excluding ail other employees,clericals,professionals,guards and supervisors asdefined in the ActIf a majority of employees in the above voting groupcast their ballots for the Petitioner,they will be takento have indicated their desire to constitute a part ofthe existing production and maintenance unit currentlyrepresentedby thePetitioner,and the Petitioner maybargain for such employees as part of that unit Ifamajority of them vote against the Petitioner, theywill be taken to have indicated their desire to remainoutside the existing unit and unrepresented, and theRegional Director will issue a certification of resultsof election to that effect[Direction of Election4 omitted from publication ]The Toledo EdisonCompany 63 NLRB 217In order to assure thatall eligiblevoters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote all parties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc156 NLRB 1236N L R B vWymanGordon Company394 U S 759 Accordingly it is hereby directedthat an election eligibility list containing the names and addressesof all eligiblevotersmustbe filed by the Employer withthe RegionalDirector for Region 28 within7 days ofthe date of this Decisionand Direction of Election The Regional Director shall make the listavailable to all parties to the electionNo extension of time to filethis list shall be granted bythe RegionalDirector except in extraordinarycircumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed